DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office Action is in response to the Amendment filed October 27, 2022 (hereinafter “the Amendment”) which was filed in response to the non-final Office Action of July 27, 2022.
Claim 1 was the only claim amended.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered and found unpersuasive.
Starting in the last paragraph of page 9 of the Amendment, Applicant first argues European Patent Application Publication No. EP 1 127 620 A1 by Keun (hereinafter KEUN) does not disclose the perimeter edges of support plates 15 and fillers 21 form both the rotor mantle surface and the protrusions in that the protrusions (swingles 13) are pivotably mounted between support plates 15.  Examiner agrees with this analysis of KEUN.  However, Applicant’s argument is not commensurate with the scope of the claim.
Lines 2-4 of Claim 1 claims “a grinding wheel having a mantle surface circumscribing and being rotatable about an axis of rotation and having a plurality of protrusions arranged on the mantle surface”, and lines 8 and 9 claim “wherein the perimeter surface of the stacked plane members together form the grinding wheel mantle surface and protrusions”.  (Emphasis added.)  When taken together, these two limitations may reasonably be interpreted to claim protrusions arranged on a grinding wheel mantle surface that is formed by stacking plane members together.  That is, the limitations concerning how the mantle surface is formed do not require the protrusions to be formed from the plane members.  These limitations merely require protrusions to be arranged on the grinding wheel and that the plane members when stacked together form the grinding wheel mantle surface and protrusions.  KEUN anticipates these claim limitations by stacking plane members 15 and 21 together to form the grinding wheel mantle surface with swingles 13 arranged on the mantle surface of rotor 18 by being suspended from support plates 15.  See ¶[0035] and [0036] of KEUN.
Applicant next argues, starting in the first full paragraph of page 10, KEUN does not teach or suggest that the mantle surface and protrusions form an abrasive grinding wheel surface.  Examiner respectfully disagrees.
Applicant’s specification does not include disclosure regarding the mantle surface being “abrasive”.  The written description does not include the word “abrasive.”  And, the specification does not describe the grinding wheel in such terms as to convey the concept of the mantle surface being “abrasive”.  ¶[00018] of the written description merely describes mantle surface 54 is “shaped having a plurality of protrusions 56 and valleys/indentations 58 therebetween”.  ¶[0020] describes grinding wheel 28 as grinding insulation from the bale and further pulverizing it by forcing it between mantle surface 54 and stationary die surface 60 and does not disclose the mantle surface being abrasive.  Therefore, Applicant does not provide any special definition of “abrasive” and does not explain criticality of the type and/or amount of abrasiveness.  Applicant argues swingles 13 pivot and thus do not always abrade material.  However, ¶[0036] of KEUN discloses the active ends of the swingles (24 in Fig. 5) are largely outside the circumferential surface formed by the plates of the drum so that they work against the material being fed through the impact crusher.  Active ends 24 of swingles 13 act as an abrasive surface of rotor 18 which work against the material.
Applicant next argues, starting in the last paragraph of page 10, U.S. Patent No. 1,637,965 to Schmidt et al. (hereinafter SCHMIDT) does not anticipate Claim 1 as amended because blades 65 do not form a grinding wheel with an abrasive surface which scrapes and grinds against the material to break it apart.  Examiner respectfully disagrees with this conclusion.
As pointed out above, Applicant’s specification does not include disclosure regarding the mantle surface being “abrasive”, and thus does not provide any special definition for or assign any criticality to the abrasiveness of the mantle surface.  Further, scraping is not a limitation of Claim 1 and Applicant’s written description does not include the word “scrape” such that it is afforded a special definition or criticality.  It is Examiner’s position the teeth of toothed blades 65 are protrusions which form an abrasive surface that works against material being fed through the hashing machine disclosed by SCHMIDT.
Applicant lastly argues, starting in the middle of page 12, SCHMIDT teaches away from the grinding wheel as claimed in Claim 1 in that it teaches separating blades 65 with collars 67 such that the perimeter edges of blades 65 penetrate and cut through the material and thus does not form an abrasive surface.  Examiner respectfully disagrees with this conclusion.
Claim 1 does not require the plane members to be contiguously stacked such that there be no space between them.  Lines 5 and 6 merely claim “a plurality of stacked plane members circumscribing and being rotatable about the axis of rotation.”  SCHMIDT anticipates this limitation by stacking blades 65 on shaft 54, with the resultant toothed perimeter surface being abrasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 was amended to include the limitation “wherein the mantle surface and protrusions together form an abrasive grinding wheel surface”.  This is new matter.  The Amendment does not provide support for the claim amendment by pointing to a portion of the written description, drawings or claims as originally filed that describe the mantle surface of the grinding wheel as being abrasive.
The written description does not include the word “abrasive.”  And, the specification as a whole does not describe the grinding wheel in such terms as to convey the concept of the mantle surface being “abrasive”.  ¶[00018] of the written description merely describes mantle surface 54 is “shaped having a plurality of protrusions 56 and valleys/indentations 58 therebetween”.  ¶[0020] describes grinding wheel 28 as grinding insulation from the bale and further pulverizing it by forcing it between mantle surface 54 and stationary die surface 60 and does not disclose the mantle surface being abrasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application Publication No. EP 1 127 620 A1 by Keun, hereinafter KEUN.  A copy of KEUN accompanies this action.
Regarding Claim 1, KEUN discloses an apparatus for pulverizing compressed insulation (Figs. 3 and 4 show an impact crusher which was prior art to the impact crusher rotor disclosed by KEUN in Fig. 5.  Those figures illustrate an impact crusher capable of pulverizing compressed insulation. See ¶[0034].) by placing the compressed insulation in contact with a grinding wheel (compressed insulation may be fed through opening 10 of the prior art crusher as shown in Fig. 3 such that when the prior art impact crusher is fitted with the rotor KEUN discloses, compressed material would contact rotor 18 as shown in Figs. 6 and 7.  See ¶[0034].) having a mantle surface (see ‘Mantle Surface’ annotation in Fig. 5 of KEUN below) circumscribing and being rotatable about an axis of rotation (see ‘Axis of Rotation’ annotation in Fig. 5 below) and having a plurality of protrusions (13 in Fig. 5; ¶[0035]) arranged on the mantle surface, wherein the grinding wheel (18 in Fig. 5; ¶[0035]) comprises:
a plurality of stacked plane members (15 and 21 in Fig. 5; ¶[0035] and ¶[0036]) circumscribing and being rotatable about the axis of rotation;
wherein each plane member comprises a perimeter surface (the perimeter surfaces of 15 and 21 in Fig. 5); and,
wherein the perimeter surfaces of the stacked plane members together form the grinding wheel mantle surface and protrusions (Fig. 5); and
wherein the mantle surface and protrusions together form an abrasive grinding wheel surface (¶[0036] discloses active ends 24 of swingles 13 are largely outside the circumferential surface formed by the plates of the drum so that they work against the material being fed through the impact crusher.  Active ends 24 of swingles 13 act as an abrasive surface of rotor 18 which work against the material.).

    PNG
    media_image1.png
    470
    535
    media_image1.png
    Greyscale

Regarding Claim 2, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses wherein some of the plane members (fillers 21 in Figs. 5 and 8; ¶[0036]) comprise apertures (34 in Fig. 8; ¶[0038]) defining spokes (the portions of central part 33 between aperture cavities 34 in Fig. 8; ¶[0038]) extending radially from the axis of rotation towards the perimeter surface (the portions of central part 33 between aperture cavities 34 in Fig. 8 extend radially from the axis of rotation as shown in Fig. 8).
Regarding Claim 3, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses wherein some of the plane members (support plates 15 in Figs. 5 and 8; ¶[0034]) comprise a solid plate extending from the axis of rotation towards the perimeter surface (support plates 15 are shown as solid plates interspersed between fillers 21 which have spokes as shown in Fig. 8).
Regarding Claim 4, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses a rotatably driven shaft (16 in Fig. 4; ¶[0034]) coaxially aligned with the axis of rotation and wherein the plane members are coupled to the shaft and are thereby rotatably driven.  Improved rotor 18 shown in Fig. 5, made up of support plates 15 and fillers 21, is used in an impact crusher as shown in Fig. 4.
Regarding Claim 5, KEUN anticipates the apparatus of Claim 4 as explained above, and further discloses a plurality of coupling rods (17 in Fig. 4) extending perpendicular to and through aligned holes in the plurality of stacked plane members (see ‘Aligned Holes’ in Fig. 5 above) whereby the plane members are retained in their stacked position.
Regarding Claim 6, KEUN anticipates the apparatus of Claim 5 as explained above, and further discloses wherein the plane members are formed by cutting out of flat steel material.  Reading ¶[0026] in conjunction with Claim 3 on page 11 indicates fillers 21 are made of synthetic material and support plates 15 are made of steel.  Figs. 4 and 5 show support plate 15 is flat.
Regarding Claim 7, KEUN anticipates the apparatus of Claim 6 as explained above, and further discloses wherein the perimeter surface of each stacked plane member is arranged relative to the perimeter surfaces of the other stacked plane members whereby the protrusions (13 in Fig. 5) on and along the mantle surface form multiple staggered longitudinal lines.  Fig. 5 shows four rows of protrusions forming staggered longitudinal lines about the perimeter.
Regarding Claim 8, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses a rotatably driven shaft (16 in Fig. 4; ¶[0034]) coaxially aligned with the axis of rotation (see ‘Axis of Rotation’ annotation in Fig. 5 above), wherein the shaft extends perpendicular to and through aligned openings in the plurality of stacked plane members, whereby the plane members are coupled to the shaft and are thereby rotatably driven.  Fig. 4 shows these limitations.
Regarding Claim 9, KEUN anticipates the apparatus of Claim 8 as explained above, and further discloses wherein some of the aligned openings of the plane members comprise a noncircular shape and wherein the shaft includes a mating noncircular shape portion, whereby the plane members are coupled to the shaft.  Figs. 5 and 8-11 show keyways (see ‘Keyway’ in Fig. 5 above) which mate with a key on shaft 16.
Regarding Claim 10, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses a plurality of coupling rods (17 in Fig. 4) extending perpendicular to and through aligned holes (see ‘Aligned Holes’ in Fig. 5 above) in the plurality of stacked plane members whereby the plane members are retained in their stacked position.
Regarding Claim 11, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses wherein the plane members are formed by cutting out of flat steel material.  Reading ¶[0026] in conjunction with Claim 3 on page 11 indicates fillers 21 are made of synthetic material and support plates 15 are made of steel.  Figs. 4 and 5 show support plate 15 is flat.
Regarding Claim 12, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses wherein the perimeter surface of each stacked plane member is arranged relative to the perimeter surfaces of the other stacked plane members whereby the protrusions (13 in Fig. 5) on and along the mantle surface form multiple staggered longitudinal line shapes.  Fig. 5 shows four rows of protrusions forming staggered longitudinal lines about the perimeter.
Regarding Claim 13, KEUN anticipates the apparatus of Claim 1 as explained above, and further discloses wherein some of the plane members (fillers 21 in Figs. 5 and 8; ¶[0036]) comprise apertures (34 in Fig. 8; ¶[0038])defining spokes (the portions of central part 33 between aperture cavities 34 in Fig. 8; ¶[0038]) extending radially from the axis of rotation towards the perimeter surface (the portions of central part 33 between aperture cavities 34 in Fig. 8 extend radially from the axis of rotation as shown in Fig. 8); some of the plane members (support plates 15 in Figs. 5 and 8; ¶[0034]) comprise a solid plate extending from the axis of rotation towards the perimeter surface(support plates 15 are shown as solid plates interspersed between fillers 21 which have spokes as shown in Fig. 8); and, further comprising a rotatably driven shaft (16 in Fig. 4; ¶[0034]) coaxially aligned with the axis of rotation and wherein the plane members are coupled to the shaft and are thereby rotatably driven.
Regarding Claim 14, KEUN anticipates the apparatus of Claim 13 as explained above, and further discloses a plurality of coupling rods (17 in Fig. 4) extending perpendicular to and through aligned holes (see ‘Aligned Holes’ in Fig. 5 above) in the plurality of stacked plane members whereby the plane members are retained in their stacked position.
Regarding Claim 15, KEUN anticipates the apparatus of Claim 14 as explained above, and further discloses wherein the plane members are formed by cutting out of flat steel material.  Reading ¶[0026] in conjunction with Claim 3 on page 11 indicates fillers 21 are made of synthetic material and support plates 15 are made of steel.  Figs. 4 and 5 show support plate 15 is flat.
Regarding Claim 16, KEUN anticipates the apparatus of Claim 15 as explained above, and further discloses wherein the perimeter surface of each stacked plane member is arranged relative to the perimeter surfaces of the other stacked plane members whereby the protrusions (13 in Fig. 5) on and along the mantle surface form multiple staggered longitudinal line shapes.  Fig. 5 shows four rows of protrusions forming staggered longitudinal lines about the perimeter.

Claims 1, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,637,965 to Schmidt et al., hereinafter SCHMIDT.
Regarding Claim 1, SCHMIDT discloses an apparatus (Fig. 1; p. 1, l. 58-59) for pulverizing compressed insulation (the apparatus shown in Fig. 1 is capable of pulverizing compressed insulation) by placing the compressed insulation in contact with a grinding wheel (compressed insulation may be fed through hopper 49 (p. 2, l. 8-12) to contact rotary blades 65 shown in Fig. 2 (p. 2, l. 34-39)) having a mantle surface (the periphery of blades 65 form a mantle surface as shown in Fig. 1) circumscribing and being rotatable about an axis of rotation (the axis of rotation of shaft 54 in Fig. 2; p. 2. l. 34-35) and having a plurality of protrusions arranged on the mantle surface (teeth on blades 65 in Fig. 2; p. 2, l. 36), wherein the grinding wheel comprises:
a plurality of stacked plane members (blades 65 in Figs. 1-2, 4, 6 and 9) circumscribing and being rotatable about the axis of rotation (blades 65 are mounted co-axially along shaft 54 in Figs. 1 and 6);
wherein each plane member comprises a perimeter surface (the surface of the periphery of blades 65); and, 
wherein the perimeter surfaces of the stacked plane members together form the grinding wheel mantle surface and protrusions (the perimeter surfaces of blades 65 with teeth thereon); and
wherein the mantle surface and protrusions together form an abrasive grinding wheel surface (the teeth of toothed blades 65 form an abrasive surface that works against material being fed through the hashing machine.).
Regarding Claim 17, SCHMIDT anticipates the apparatus of Claim 1 as explained above, and further discloses a grinding die (75 in Fig. 9; p. 3, l. 3-4) having a die surface with a plurality of die protrusions arranged thereon (76 in Fig. 9; p. 3, l. 5), wherein the die surface and the grinding wheel mantle surface are adjacent one another and form a gap therebetween wherethrough insulation is received and is further pulverized (gap between blades 65 and comb 75 as shown in Fig. 6), the grinding die comprising:
a plurality of stacked die plates (comb 75 is made up of stacked blades with separating strips 77 between them as shown in Fig. 9; p. 2, l. 3-9);
wherein each die plate comprises an abutment surface (teeth 76 in Fig. 9); and,
wherein the abutment surfaces of the stacked die plates together form the grinding die surface and protrusions (the plurality of teeth 76 form the surface of comb 75 as shown in Fig. 9).
Regarding Claim 18, SCHMIDT anticipates the apparatus of Claim 17 as explained above, and further discloses a plurality of coupling rods (80 in Fig. 9; p. 3, l. 13) extending perpendicular to and through aligned holes in the plurality of stacked die plates (Fig. 9 shows connecting rods 80 extending through aligned holes passing through comb 75) whereby the die plates are retained in their stacked position.
Regarding Claim 20, SCHMIDT anticipates the apparatus of Claim 17 as explained above.  SCHMIDT discloses two combs 75, one adjacent blades 65 and one adjacent blades 57.  The row of teeth 76 of each comb 75 form a longitudinal line shape that is staggered with respect to the opposing rotating blade 65 and 57, thus meeting the limitation of Claim 20.
Regarding Claim 21, SCHMIDT anticipates the apparatus of Claim 17 as explained above, and further discloses a rotatably driven shaft (54 in Fig. 2) coaxially aligned with the axis of rotation and wherein the plane members are coupled to the shaft and are thereby rotatably driven (p. 2, l. 40-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT.
Regarding Claim 19, SCHMIDT anticipates the apparatus of Claim 17 as explained above.  The blades and separating strips which make up comb 75 are shown as being formed out of flat material.  SCHMIDT is silent regarding the material from which comb 75 is made.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to make the blades and separating strips of comb 75 out of steel since it is a known material suitable for use in comminuting machines.  See M.P.E.P.§2144.07.
Regarding Claim 22, SCHMIDT anticipates the apparatus of Claim 21 as explained above.  SCHMIDT discloses coupling rods extending through the stacked die plates as explained above in the rejection of Claim 18.  But, SCHMIDT does not expressly disclose coupling rods extending perpendicularly to and through aligned holes in the plurality of stacked plane members.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to also use coupling rods to hold the stacked plane members of SCHMIDT together in the same way SCHMIDT uses coupling rods 80 to rigidly hold comb parts 75 and 77 together as taught on p. 3, l. 13-17.
Regarding Claim 23, the apparatus of Claim 22 is unpatentable over SCHMIDT as explained above.  SCHMIDT is silent regarding the material from which comb 75 and blades 65 are made.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to make these parts out of steel since it is a known material suitable for use in comminuting machines.  See M.P.E.P.§2144.07.
Regarding Claim 24,the apparatus of Claim 23 is unpatentable over SCHMIDT as explained above.  SCHMIDT discloses wherein the perimeter surface of each stacked plane member (65 in Fig. 2) is arranged relative to the perimeter surfaces of the other stacked plane members whereby the protrusions on and along the mantle surface form multiple staggered longitudinal line shapes (the multiple rows of teeth on blades 65 form multiple longitudinal line shapes on the outer periphery of the blade stack); and, further wherein the abutment surface of each stacked die plate is arranged relative to the abutment surfaces of the other stacked die plates whereby the protrusions on and along the die surface form multiple staggered longitudinal line shapes.  SCHMIDT discloses two combs 75, one adjacent blades 65 and one adjacent blades 57.  The row of teeth 76 of each comb 75 form a longitudinal line shape that is staggered with respect to the opposing rotating blade 65 and 57, thus meeting the limitation of Claim 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725